Citation Nr: 0827359	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  03-26 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for costochondritis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spine spondylosis on a schedular basis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spine spondylosis on an extra-schedular 
basis.

4.  Entitlement to an initial evaluation in excess of 10 
percent for lower lumbar spine degenerative joint disease and 
L1-L2 disc bulge on a schedular basis.

5.  Entitlement to an initial evaluation in excess of 10 
percent for lower lumbar spine degenerative joint disease and 
L1-L2 disc bulge on an extra-schedular basis.

6.  Entitlement to an initial compensable evaluation for 
postoperative right foot bone spur and cyst with neuritis, 
right lateral sural nerve, prior to April 12, 2005, and to a 
rating in excess of 10 percent for the disability from April 
12, 2005, on a schedular basis.  

7.  Entitlement to an initial compensable evaluation for 
postoperative right foot bone spur and cyst with neuritis, 
right lateral sural nerve, prior to April 12, 2005, and to a 
rating in excess of 10 percent for the disability from April 
12, 2005, on an extra-schedular basis

8.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU) on a schedular basis.  

9.  Entitlement to a TDIU on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.G.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to May 
1981, and from May 1985 to December 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In connection with his appeal the veteran testified at a 
videoconference hearing in August 2004, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e)(2007).  A transcript of 
the hearing is associated with the claims files.

The veteran was informed by letter dated in April 2008 that 
the individual who presided at the videoconference hearing 
was no longer an employee of the Board.  The veteran was 
informed of his options for another Board hearing and that 
the Board would assume that he did not want another Board 
hearing if he did not respond to the letter within 30 days.  
The veteran has not responded to that letter, and the Board 
will therefore proceed to a decision based on the evidence of 
record.

When this case was before the Board in February 2005, it was 
decided in part and remanded in part.  It has since been 
returned to the Board for further appellate action.

The veteran stated at his hearing that he is not working, and 
that he "can't work like this," referring to his back 
problems.  As discussed in more detail below, there is a 
medical opinion of record stating that the veteran's back and 
foot disabilities render him unable to work.  The Board notes 
that a claim for a TDIU has not been adjudicated by the RO.  
According to VA General Counsel, the question of TDIU 
entitlement may be considered as a component of an appealed 
increased rating claim if the TDIU claim is based solely upon 
the disability or disabilities which are the subject of the 
increased rating claim.  If the veteran asserts entitlement 
to a TDIU based in whole or in part on other service-
connected disabilities which are not the subject of the 
appealed RO decision, the Board lacks jurisdiction over the 
TDIU claim except where appellate jurisdiction is assumed in 
order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  
See VAOGCPREC 6-96.  VA General Counsel opinions are binding 
on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 14.507 (2007).

The veteran's hearing testimony, and the opinion noted above, 
refer only to the service-connected disabilities currently on 
appeal.  Therefore, consideration of a TDIU in this case 
would involve consideration of only the appealed issues.  The 
Board concludes, based on the VA General Counsel Opinion 
referred to above, that it does have jurisdiction over the 
issue of entitlement to TDIU.  

The issues of entitlement to a TDIU on an extra-schedular 
basis and to higher initial ratings on an extra-schedular 
basis for cervical spine spondylosis, lower lumbar spine 
degenerative joint disease and L1-L2 disc bulge, and 
postoperative right foot bone spur and cyst with neuritis, 
right lateral sural nerve are addressed in the REMAND that 
follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran does not have costochondritis. 

2.  The veteran's cervical spine disability is manifested by 
limitation of motion that more nearly approximates slight 
than moderate.

3.  The veteran's lumbar spine disability is manifested by 
limitation of motion that more nearly approximates slight 
than moderate.

4.  Forward flexion of the thoracolumbar spine is greater 
than 60 degrees and the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees

5.  Forward flexion of the cervical spine is greater than 30 
degrees and the combined range of motion of the cervical 
spine is greater than 70 degrees.

6.  Muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour is not shown.

7.  Throughout the initial evaluation period, the veteran's 
right foot disability has been manifested by moderate 
impairment.

8.  The veteran does not have a single service-connected 
disability rated at 40 percent, and the combined rating for 
his service-connected disabilities is less than 70 percent.  


CONCLUSIONS OF LAW

1.  Costochondritis was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  The schedular criteria for an initial disability rating 
higher than 10 percent for cervical spine spondylosis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5290 (2003); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5237 (2007).

3.  The schedular criteria for an initial disability rating 
higher than 10 percent for lower lumbar spine degenerative 
joint disease and L1-L2 disc bulge have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292 (2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5237 (2007).

4.  The schedular criteria for an initial 20 percent 
disability rating, but not higher, for postoperative right 
foot bone spur and cyst with neuritis, right lateral sural 
nerve, have been met from December 5, 2002, to the present.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8521 (2007).

5.  The schedular criteria for a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2007)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letters mailed in January 2003 and August 2007.  
Although he was not provided notice with respect to the 
disability-rating or effective date element of any of the 
claims until after the initial adjudication of the claims, 
the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the claimed costochondritis.  Consequently, 
no disability rating or effective date will be assigned, so 
the failure to provide earlier notice  with respect to those 
elements of the claim was no more than harmless error.  
Moreover, with respect to each of the claims, the record 
reflects that the originating agency readjudicated the claims 
following the provision of the required notice and the 
receipt of all pertinent evidence.  There is no indication or 
reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence.  Although the veteran's 
representative has asserted that the April 2005 VA examiner 
did not provide range of motion findings for the cervical 
spine, the Board notes that those measurements were provided 
under the heading "NECK."  

In sum, the Board is satisfied that the that any procedural 
errors in the development and consideration of the claims by 
the originating agency were insignificant and non prejudicial 
to the veteran.  Accordingly, the Board will address the 
merits of the claims.  

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Initial Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2007). 
 
A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a). 
 
Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection

The veteran is seeking service connection for 
costochondritis.  In essence, he asserts that he was 
diagnosed with costochondritis in service, and that he 
currently has residual disability.  

Service treatment records show that the veteran was treated 
for complaints of chest wall pain, resulting in a diagnosis 
of costochondritis, in May 1980.  In his claim, the veteran 
asserts that his costochondritis had its onset not in 1980, 
but in July 2002.  Treatment records from that time-frame 
also show complaints of chest pain.  However, while a July 2, 
2002, treatment record includes a diagnosis of 
costochondritis, a total body bone scan conducted in July 23, 
2002, does not appear to support that diagnosis.  The report 
shows minimally increased dye uptake in multiple 
costochondral cartilages, "suggestive of probable old 
fractures."  

Nevertheless, the service record clearly shows that a 
diagnosis of costochondritis was at least noted in service.  
However, the report of examination for discharge 
(retirement), conducted in May 2002, shows that the veteran's 
chest was found to be normal on clinical evaluation.  
Moreover, the record does not contain any post-service 
diagnosis of costochondritis.  

The veteran was also given a diagnosis of "chronic chest 
pain" in August 2002.  However, for the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as opposed to merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service (or during any applicable presumptive period) is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Here, in spite of the examiner's use of the word "chronic," 
his ultimate diagnosis was chest pain.  Pain is a symptom or 
clinical finding, not a diagnosis.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  With respect to 
continuity of symptomatology, the Board acknowledges that the 
veteran filed his service-connection claim within a year of 
his discharge, and thus continuity of symptomatology after 
discharge is not really at issue, and may be conceded.  

Most significant in the Board's view, the post-service record 
does not indicate that the veteran currently has a diagnosis 
of costochondritis or any current residuals of the in-service 
diagnosis.  X-rays of the chest and ribs in August 2004 were 
normal.  On VA examination in April 2005, the examiner noted 
that, by definition, costochondritis is the inflammation of 
the costochondral junction (which is the inflammation at the 
junction of sternum and the ribs anteriorly) and may 
sometimes have periods of flare up and usually subsides with 
Motrin without any deterioration in function.  The veteran 
was found to have no signs of inflammation or redness, 
swelling, pain and tenderness now; and his pain was not at 
the costochondral junction.  The examiner further noted that 
the veteran had no history of flare ups and had no functional 
impairment at the time of the examination.  His pain was 
reported to be like a band all across and constant.  The 
examiner further clarified in March 2006 that "[n]either the 
patient's history nor the physical examination findings are 
consistent with costochondritis and [he] has no flare ups or 
residuals."  In sum, the examiner concluded that the 
evidence does not support a current diagnosis of 
costochondritis or other residual disability.  

In order to be considered for service connection, a claimant 
must have a current disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  In this case, the 
medical evidence establishes that the constocondritis present 
in service resolved without residuals.  

In essence, the evidence of a current disability of 
costochondritis is limited to the veteran's own statements.  
This is not competent evidence, since laypersons, such as the 
veteran, are not qualified to render a diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While 
the veteran is certainly competent to describe his current 
symptoms, and those he experienced in service, symptoms 
alone, without a finding of a current disability, cannot be 
service-connected.  Moreover, a diagnosis by history only 
does not constitute a current disability.  See Sanchez-
Benitez, 259 F.3d 1356.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.

Schedular Ratings - Cervical and Lumbar Spine

The veteran is seeking increased initial disability ratings 
for his service-connected disabilities of the cervical and 
lumbar spine.  

The veteran is currently assigned a 10 percent disability 
rating for a cervical spine disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  He is also assigned a 10 
percent rating for a lumbar spine disability under the former 
Diagnostic Code 5292.  

Under the former Diagnostic Code 5292, a 10 percent rating 
was for assignment for slight limitation of lumbar spine 
motion.  A 20 percent rating required moderate limitation of 
motion.  For the cervical spine, a 10 percent rating was 
available under Diagnostic Code 5290 for slight limitation of 
motion, and a 20 percent rating required moderate limitation 
of motion.  

Under the current schedule, a 10 percent rating is for 
assignment where forward flexion of the thoracolumbar spine 
is greater than 60 degrees, but not greater than 85 degrees; 
forward flexion of the cervical spine is greater than 30 
degrees, but not greater than 40 degrees; the combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees, but not greater than 235 degrees; the combined range 
of motion of the cervical spine is greater than 170 degrees, 
but not greater than 335 degrees; there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or there is a vertebral body 
fracture with loss of 50 percent or more of the height.  

Under the current schedule, the next higher 20 percent rating 
requires forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees;  forward 
flexion of the cervical spine greater than 15 degrees, but 
not greater than 30 degrees; the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; the 
combined range of motion of the cervical spine is not greater 
than 170 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

On VA examination in April 2005, the veteran was noted to 
wince on palpitation the back of his neck.  Range of cervical 
motion was slightly limited, but did not elicit pain.  
Flexion was measured to 35 degrees, extension to 35 degrees, 
lateral flexion to 40 degrees, and rotation to 70 degrees.  
There were no muscle spasms.  There was no wasting of the 
hands or feet.  Both hand grips were equal.  Lumbar extension 
was measured to 20-25 degrees, forward flexion to 90 degrees, 
lateral side to side was about 20 degrees, without causing 
pain.  Any more than that was painful.  

Under the current rating schedule, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero 
to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2) under 
the Rating Schedule for Disabilities of the Spine.  See also 
Plate V).

Combined range of motion based on the April 2005 results 
would be 290 degrees for the cervical spine.  Lumbar rotation 
was not reported by the April 2005 examiner, and therefore 
the combined range cannot be calculated.  Nevertheless, the 
Board notes that lumbar flexion is essentially normal, and 
lumbar rotation was measured on an earlier examination, and 
was within the range of normal.  Other ranges are only 
slightly reduced.  Based on such findings, the Board 
concludes that the limitation of motion of the lumbar spine 
or the cervical spine does not more nearly approximate 
moderate than slight, as required for a higher rating under 
the former criteria.  In addition, the functional impairment 
contemplated for a higher rating under the current criteria 
is not shown.  Therefore, a rating higher than 10 percent is 
not warranted for the cervical or lumbar spine under either 
version of the rating schedule.  

Prior evaluations produced similar results.  On VA 
examination in March 2003, range of motion of the lumbar 
spine showed forward flexion to 80 degrees, extension to 5 
degrees, lateral flexion to 35 degrees bilaterally, and as 
alluded to above, lumbar rotation was measured to 30 degrees 
bilaterally.  Cervical spine forward flexion was measured to 
20 degrees, extension to 5 degrees, lateral flexion to 30 
degrees bilaterally, and rotation to 40 degrees bilaterally.  

The March 2003 examiner stated that, with a flare or repeated 
spinal motion, the veteran was prone to experience increased 
pain and poor endurance.  He also reported that spinal 
extension in the lumbar and cervical spine was hindered and 
exacerbated his pain.  Verbal complaint of pain and halting 
movements were witnessed during the examination.  However, 
the examiner did not indicate whether the reported ranges of 
motion reflected this limitation.  By contrast, the April 
2005 examiner was specific in his findings.  The reported 
ranges were without pain; any additional motion was painful.  

A neurological examination was conducted in August 2005.  
Activities of daily living including sitting, walking, and 
sleeping were affected all of the time by frequent stabbing 
cervical pains, with pain radiating into the left upper 
extremity and ulnar side of the hand.  However, the examiner 
noted no hand atrophy or weakness.  The August 2005 examiner 
also noted focal midline lumbo-sacral junction pain with 
radiation down the backs of his legs.  The veteran reported 
significant falls with injury secondary to involuntary 
reaction to these sudden pains without warning.  He reports 
that he cannot sit or sleep for any prolonged period of time 
because of this pain, and that he cannot use steps.  Cervical 
extension was very limited because of pain; however, his 
range of motion was not reported.  The examiner found that 
spinal range of motion argues against ankylosis.  

While the findings of the August 2005 examiner indicate that 
the veteran experiences stabbing pains which impair his daily 
activities, these pains are not associated with motion, but 
appear to be independent of motion, and even occur during 
sleep.  These are not the type of symptoms that are 
contemplated by the rating schedule or the De Luca factors, 
but are more appropriately discussed in terms of extra-
schedular referral.  The Board will address this in more 
detail below.

The Board has considered whether a separate compensable 
rating is warranted for neurological impairment of the lower 
extremities.  However, in March 2003, neurologic examination 
showed normal deep tendon reflexes throughout.  Straight leg 
raises were negative.  In April 2005, straight leg raise 
testing was normal bilaterally.  Outpatient neurological 
testing in June 2004 showed complaints of weakness in the 
left arm and paresthesias; however, examination revealed 
normal tone, no pathologic reflexes, and strength within 
normal limits.  An EMG was conducted in September 2004 to 
determine whether the veteran had left lower extremity 
radiculopathy.  However, the results were within normal 
limits.  In light of the essentially negative 
radicular/neurological findings, a rating on the basis of 
intervertebral disc syndrome is not appropriate.  The 
veteran's complaints are noted; however, without objective 
evidence of neurological impairment, a compensable rating is 
not supported.  

The Board acknowledges that there is evidence of arthritis 
associated with the veteran's service connected lumbar 
condition; however, the Board notes that Diagnostic Code 5003 
[arthritis, degenerative (hypertrophic or osteoarthritis)] 
rates by analogy to limitation of motion of the joint 
affected, which is essentially how the disability is now 
rated.  

The Board has considered assigning a staged rating; however, 
at no time during the period in question has either 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

Schedular Rating - Right Foot

The veteran is seeking higher initial disability ratings for 
his service-connected postoperative right foot bone spur and 
cyst with neuritis, right lateral sural nerve.  The veteran 
is separately service connected for scar residuals of the 
right foot, and the current appeal is limited to the 
evaluation of neurological impairment.  

The veteran is currently assigned a noncompensable disability 
rating prior to April 12, 2005, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, and a 10 percent disability rating 
under that code from April 12, 2005, to the present.  Under 
Diagnostic Code 8521, a 10 percent rating is for application 
where there is incomplete paralysis of the external popliteal 
nerve (common peroneal) that is mild.  A noncompensable 
rating is for application where such impairment is less than 
mild.  See 38 C.F.R. § 4.31.  A 20 percent rating requires 
moderate impairment.  

The Board notes initially that the April 2005 VA examiner 
concluded that there was an area of moderately decreased 
sensation on the lateral aspect of the veteran's ankle and 
foot consistent with moderate involvement of the sural nerve.  
In light of this finding, and resolving reasonable doubt in 
the veteran's favor, the Board finds that a 20 percent rating 
is warranted based on moderate incomplete paralysis of the 
external popliteal nerve.  The Board further finds that the 
20 percent rating should be applied to the entire period on 
appeal, from December 5, 2002, to the present.  The Board so 
finds because, while the April 2005 examination report is the 
first evidence establishing the severity of the disorder, 
there is no indication of a change in the actual condition of 
the right foot during the period on appeal.  Rather, the 
March 2003 examination report appears to have been cursory 
and lacking in detail.  The veteran's complaints have 
remained consistent over the course of his claim, and the 
Board has no reason to doubt that the moderate level of 
impairment has been present throughout this period.  

The Board's focus thus turns to whether a rating higher than 
20 percent is warranted for any portion of the period on 
appeal.  Under Diagnostic Code 8521, a 30 percent rating 
requires severe incomplete paralysis.  As discussed above, 
the April 2005 examiner found that there was only moderate 
involvement of the sural nerve.  Consistent with this 
finding, the Board notes that the veteran's complaints are 
largely sensory in nature-primarily generalized pain.  A 
note applicable to the rating schedule provides that, when 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.     
 
On VA examination in April 2005, extension of the right ankle 
was slightly painful.  However, flexion was normal.  
Inversion and eversion were also within normal range.  The 
diagnosis was right ankle and foot pain, with slightly 
decreased range of motion.  An area of moderately decreased 
sensation was noted on the lateral aspect of the right ankle 
and foot consistent with moderate involvement of the sural 
nerve.

Also consistent with the Board's findings, a neurological 
examination was conducted in August 2005.  Right foot 
inversion was found to be limited by right lateral lower calf 
and foot pain.  There was a stabbing pain of the lower 
lateral right calf and foot, especially with right foot 
inversion (limited by pain not strength).  

In sum, the veteran has neurological impairment of the right 
foot that is wholly sensory in nature.  It therefore most 
closely approximates moderate incomplete paralysis.  As such, 
a schedular rating higher than 20 percent is not in order.  

Schedular TDIU

The veteran has 11 service-connected disabilities, none of 
which is rated as more than 20 percent disabling.  The 
combined disability rating for the service-connected 
disabilities is 50 percent.  Thus, the veteran fails to meet 
the minimum schedular criteria for a total rating based on 
individual unemployability due to service-connected 
disabilities.  See 38 C.F.R. § 4.16(a) (2007).




ORDER

Entitlement to service connection for costochondritis is 
denied.

Entitlement to an initial schedular evaluation in excess of 
10 percent for cervical spine spondylosis is denied.

Entitlement to an initial schedular evaluation in excess of 
10 percent for lower lumbar spine degenerative joint disease 
and L1-L2 disc bulge is denied.

Entitlement to a 20 percent schedular evaluation for 
postoperative right foot bone spur and cyst with neuritis , 
right lateral sural nerve is granted throughout the initial 
evaluation period, subject to the criteria applicable to the 
payment of monetary benefits.  

Entitlement to a TDIU on a schedular basis is denied.


REMAND

By regulation, extra-schedular ratings may be assigned where 
the schedular criteria are inadequate and there are 
exceptional factors such as the need for frequent 
hospitalization or marked interference with employment.  
38 C.F.R. § 3.321(a).  In addition, pursuant to 38 C.F.R. § 
4.16(b), when a claimant is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for extra-
schedular consideration in accordance with 38 C.F.R. § 3.321.  

In a June 2006 opinion, a VA physician noted the veteran's 
complaints of severe stabbing disabling musculo-skeletal 
pains in his lower cervical & lower lumbar spine, experienced 
frequently, throughout the day, as well as moderately-severe 
musculo-skeletal pain in the right ankle.  Such pain was also 
reported by the August 2005 examiner.  Both physicians noted 
reports that the veteran experiences sudden sharp pains in 
the spine and ankle, which precipitate falls.  The June 2006 
physician concluded that this level of persistent daily 
symptom involvement would make the veteran unemployable. 

In light of the medical evidence, the Board finds that the 
criteria for extra-schedular referral are met.

Since extra-schedular referrals must be submitted by the 
agency of original jurisdiction, and since readjudication of 
those issues is required, the case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, D.C. for 
the following actions.  

1.  After conducting any development 
deemed warranted, the RO or the AMC should 
forward the case to VA's Under Secretary 
for Benefits or the Director of the 
Compensation and Pension Service for 
consideration of the assignment of extra-
schedular ratings for the veteran's 
service-connected cervical spine 
spondylosis, lower lumbar spine 
degenerative joint disease and L1-L2 disc 
bulge, and postoperative right foot bone 
spur and cyst with neuritis, right lateral 
sural nerve, pursuant to the provisions of 
38 C.F.R. § 3.321(b); and consideration of 
the assignment of a TDIU pursuant to the 
provisions of 38 C.F.R. § 4.16(b).  
Actions taken thereafter should proceed in 
accordance with the directives of the 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service.

2.  Thereafter, if any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the case, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for 
response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


